Title: From Thomas Jefferson to Thomas Rodney, 17 June 1803
From: Jefferson, Thomas
To: Rodney, Thomas


          
            Sir
                     
            Washington June 17. 1803.
          
          From what passed between mr Nicholson & myself last winter, I have presumed it possible you might be willing to undertake soon a distant service for the US. the act of the last session of Congress regulating grants of lands South of the Tennissee, authorises me to appoint two Commissioners for the territory West of Pearl river & two for that East of the same river. they are to meet on the 1st. day of December next and not to adjourn before the 1st. of April ensuing. it is believed that within that term the business of the Eastern district will be finished, but that the Western will require a couple of years. 2000. D. are allowed for the whole service whether long or short. I should be happy to avail the public of your services in either whichever you shall chuse. the resignation of one of the judges of the Missisipi territory leaves a vacancy to be filled there. the salary is 800. D. a year, and I should be glad if you could undertake that also. I mention it now, as in conjunction with the office of Commissioner, it might be a reason with you for preferring the Western district. I will ask an answer from you as soon as you shall have had time to consider and decide on it. accept my respectful salutations & assurances of esteem.
          
            Th: Jefferson
          
        